DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1, 4, 6, 15, 18, and 20 are objected to because of the following informalities.
Claims 1 and 18 recite “a microprocessor configured to receive a load distribution data” in line 14 (claim 1, line 8 of claim 18), where Examiner assumes Applicant intended to recite “a microprocessor configured to receive [[a]] the load distribution data”. 
Claim 4 recites “wherein a bolt passes through a first hole” in line 1, where Examiner assumes Applicant intended to recite “wherein [[a]] the bolt passes through a first hole”. 
Claim 6 recites “an active end configured to sense the load and generate electrical signal” in lines 3-4, where Examiner assumes Applicant intended to recite “an active end configured to sense the load and generate an electrical signal”. 
“wherein a bolt passes through a first hole” in line 1, where Examiner assumes Applicant intended to recite “wherein [[a]] the bolt passes through a first hole”.
Claim 20 recites “the load cell comprises at least of one of” in line 1, where Examiner assumes Applicant intended to recite “the load cell comprises at least [[of]] one of”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 11, 15, 16, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9, 10, and 11 all appear to attempt to further limit the “vehicle controller” of claim 1, however the vehicle controller is not positively recited as part of the system of claim 1, such that one of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. Examiner recommends amending claim 1 to positively recite the vehicle controller as part of the claimed system, and to overcome this rejection. Examiner also recommends amending the language of claims 9, 10, and 11 to make clear that the recited functional limitations of the special purpose computer, “the vehicle controller”, of each of these claims is not a statement of intended use, e.g. “wherein the vehicle controller is configured to optimize[[s]] a suspension stiffness” in claim 9, and similar in claims 10 and 11.  Please see MPEP 2103(C).
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 is dependent upon the method of claim 12, but is directed to structural limitations of a system, and contains no further limitations in regard to the method of claim 12, such that one of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 is dependent upon the method of claim 12, but is directed to structural limitations of a system, and contains no further limitations in regard to the method of claim 12, such that one of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 is dependent upon the method of claim 16, but is directed to structural limitations of a system, and contains no further limitations in regard to the method of claim 16, such that one of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 appears to attempt to further limit the “vehicle controller” of claim 18, however the vehicle controller is not positively recited as part of the system of claim 18, such that one of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. Examiner recommends amending claim 18 to positively recite the vehicle controller as part of the claimed system, and to overcome this rejection. Examiner also recommends amending the language of claims 18 and 19 to make clear that the recited functional limitations of the special purpose computer, “the vehicle controller”, of each of these claims is not a statement of intended use, e.g. “wherein the vehicle controller is configured to operate 
Suggested claim amendments are presented to Applicant for consideration, but are not required.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11, and 15-17 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
  Claim 9 fails to further limit the claim upon which it depends because the claimed intended use statement “wherein the vehicle controller optimizes a suspension stiffness of the truck” does not require the recited intended use to be performed, the claim contains no further structural limitations of the claimed system, and the structure, “the vehicle controller”, recited by the claim is not positively recited as part of the system (see rejection under 35 U.S.C. 112(b) above). Examiner recommends positively reciting the vehicle controller as part of the system in claim 1, and amending claim 9 to make clear the functional limitation that Applicant intends to claim, i.e. “wherein the vehicle controller is configured to optimize[[s]] a suspension stiffness of the truck”, or similar.   Please see MPEP 2103(C).
  Claim 10 fails to further limit the claim upon which it depends because the claimed intended use statement “wherein the vehicle controller augments a brake response of a brake of the truck” does not require the recited intended use to be performed, the claim contains no further structural limitations of the claimed system, and the structure recited by the claim is not positively recited as part of the system (see rejection under 35 U.S.C. 112(b) above). Examiner recommends positively reciting the vehicle controller as part of the system in claim 1, and amending claim 10 to make clear the functional limitation that Applicant intends to claim, i.e. “wherein the vehicle controller is configured to augment[[s]] a brake response of a brake of the truck”.   Please see MPEP 2103(C).
  Claim 11 fails to further limit the claim upon which it depends because the claimed intended use statement “wherein the vehicle controller makes a dynamic adjustment of a steering system” does not require the recited intended use to be performed, the claim contains no further structural limitations of the claimed system, and the structure recited by the claim is not positively recited as part of the system (see rejection under 35 U.S.C. 112(b) above). Examiner recommends positively reciting the vehicle controller as part of the system in claim 1, and amending claim 11 to make clear the functional limitation that Applicant intends to claim, i.e. “wherein the vehicle controller is configured to make[[s]] a dynamic adjustment of a steering system of the truck”.   Please see MPEP 2103(C).
Claim 15 fails to further limit the claim upon which it depends because the claim is dependent upon the method of claim 12, but is directed to structural limitations of a system, and contains no further limitations in regard to the method of claim 12.
Claim 16 fails to further limit the claim upon which it depends because the claim is dependent upon the method of claim 12, but is directed to structural limitations of a system, and contains no further limitations in regard to the method of claim 12.
Claim 17 fails to further limit the claim upon which it depends because the claim is dependent upon the method of claim 16, but is directed to structural limitations of a system, and contains no further limitations in regard to the method of claim 16.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (US 2006/0208169).
In regard to claim 18: Breed et al. discloses a system for weight monitoring in a truck (see [0097], [0099], and [0539]), comprising a plurality of load cells positioned between a deck floor and a frame mount of a truck (see [1142], and [1610]), and distributed within a truck bed of the truck to sense a load distribution of a load on the truck bed (see [1610]) and generate a load distribution data (see [1610]); 20Attorney Docket No. 2018-1054 / Law Firm No. 518751US one or more cameras to capture a live video (see [0638], and [0962]), the live video is indicative of a load movement of the load (see [1780], and [1781]); and a microprocessor configured to receive a load distribution data from the plurality of load sensors (see [0542], [0949] through [0951], and [0985]) and the live video from the one or more cameras (see [0530], [0548], [0947], and [0985]), determine a vehicle operating parameter used to operate the truck based on the load distribution data (see [1000]) and the live video (see [1000]), and transmit the vehicle operating parameter to a vehicle controller (see [0554] and [1000]), the vehicle controller operating the truck according to the vehicle operating parameter (see [0554] and [1000]); Breed et al. does not disclose [one or more cameras] arranged above the truck bed [to capture a live video] of the truck bed, however Breed et al. does disclose “a vehicle including a system for analyzing motion of occupants of the vehicle in accordance with the invention comprises a wave-receiving system for receiving waves from spaces above seats of the vehicle” (see [1175]), and “The monitoring techniques described above can also be modified to monitor truck trailers, cargo containers and railroad cars” (see [1290]), a truck trailer being the functional equivalent of a truck bed, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a camera arranged above a truck bed to capture live video of the truck bed, amounting to simple substitution of one known element for another to obtain predictable results.
	In regard to claim 19: Breed et al. modified teaches the system of claim 18, wherein the vehicle controller operating the truck according to the vehicle operating parameter comprises at least one of optimizing a suspension stiffness of the truck, augmenting a brake response of a brake of the truck (see Breed et al. [0106], and [0817]), adjusting a following distance of an adaptive cruise control of the truck, and making a dynamic adjustment of a steering system of the truck (see Breed et al. [0106], and [0817]).
	In regard to claim 20: Breed et al. modified teaches the system of claim 18, wherein the load cell comprises at least of one of a through hole load cell, a button load cell, an in-line load cell for measuring tension and compression (see [2162]), and a pancake load cell for measuring tension and compression.
Claims 1-6, and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (US 2006/0208169) modified by Ives et al. (US 5,461,933).
	In regard to claim 1: Breed et al. discloses a system for weight monitoring in a truck (see [0097], [0099], and [0539]), comprising: a plurality of load sensors positioned between a deck floor and a frame mount of a truck (see [1142] and [1610]), and distributed within a truck bed of the truck to sense a load distribution of a load applied on the truck bed (see [1610]) and generate a load distribution data of the load and a total weight value of the load (see [1610]), one or more cameras to capture a live video (see [0638], and [0962]), the live video is indicative of a load movement of the load (see [1780], and [1781]); and a microprocessor configured to receive a load distribution data from the plurality of load sensors (see [0542], [0949] through [0951], and [0985]) and the live video from the one or more cameras (see [0530], [0548], [0947], and [0985]), determine a vehicle operating parameter used to operate the truck based on the load distribution data (see [1000]) and the live video (see [1000]), and transmit the vehicle operating parameter to a vehicle controller (see [0554] and [1000]); Breed et al. does not disclose [one or more cameras] arranged above the truck bed [to capture a live video] of the truck bed; however Breed et al. does disclose “a vehicle including a system for analyzing motion of occupants of the vehicle in accordance with the invention comprises a wave-receiving system for receiving waves from spaces above seats of the vehicle” (see [1175]), and “The monitoring techniques described above can also be modified to monitor truck trailers, cargo containers and railroad cars” (see [1290]), a truck trailer being the functional equivalent of a truck bed, it would have been obvious to one of ordinary skill in the art to utilize a camera arranged above a truck bed to capture live video of the truck bed, amounting to simple substitution of one known element for another to obtain predictable results; Breed et al. does not disclose each of the plurality of load sensors including a respective through hole load transducer, a respective bolt to fix the through hole load transducer to the truck, ; however Breed et al. does disclose “a tubular load cell for use with the weight measurement system of at least one of the inventions disclosed herein” (see [1357] and [2162]), and “An alternate method is to put weight sensors in the floor” (see [3155]), at least suggesting that placement of load transducers beneath the floor of a cargo area was contemplated by Breed et al.; Ives et al. teaches each of the plurality of load sensors including a respective through hole load transducer (see column 4 lines 17-21), a respective bolt to fix the through hole load transducer to the truck (see column 4 lines 22-24), showing that such sensors were well-known and generally understood at the time of filing; therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Breed et al. to use the through hole load transducer of Ives et al. to yield “a respective deck cross-member positioned on the load transducer to pass a mechanical force generated by the load onto the through hole load transducer for measurement” as the exact placement of the sensor is an obvious design choice, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
In regard to claim 2: Breed et al. modified teaches the system of claim 1, wherein the deck floor is defined into two or more regions (see Breed et al. [1610]), and each of the two or more regions includes one or more load sensors (see [1610]).
In regard to claim 3: Breed et al. modified teaches the system of claim 2, wherein the load distribution data comprises respective weight information collected from each of the two or more regions in the truck bed (see Breed et al. [1610]).
In regard to claim 4: Breed et al. modified teaches the system of claim 1, wherein a bolt passes through a first hole of the frame mount (see Ives et al. column 4 lines 22-24), a second hole of the through hole load transducer (see Ives et al. Figure 3), Breed et al. modified does not teach [wherein a bolt passes through] a third hole of the deck cross-member to fix the through hole load transducer to the truck; it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Breed et al. to mount the load transducers between the frame and cross-members of a truck bed as the exact placement of the sensor is an obvious design choice, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
In regard to claim 5: Breed et al modified does not teach the system of claim 1, wherein a head of the bolt is positioned below the frame mount of the truck; however it would have been obvious to one of ordinary skill in the art at the time of filing to orient the through bolt with the head of the bolt below the frame mount as doing so is an obvious design choice, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
In regard to claim 6: Breed et al. modified teaches the system of claim 1, wherein the through hole load transducer comprises: a fixed end (see Ives et al Figure 4 item 56); an active end (see column Figure 4 item 60) configured to (see column 4 lines 59-62, and column 5 lines 13-15), the electrical signal being indicative of a measured weight of the load (see column 3 lines 55-56); a non-loading surface (see column 7 lines 22-25); and a cable line electrically coupled to the microprocessor (see column 8 lines 47-51) to transmit the electrical signal to the microprocessor (see Breed et al. [2100]).  
In regard to claim 8: Breed et al. modified does not teach the system of claim 1, further comprising: a display screen configured to display the live video captured by the one or more cameras, and display an alarm message transmitted by the microprocessor when the microprocessor detects at least one of an overweight value of the load, an abnormal load movement of the load, and an unbalanced load distribution of the load, the live video being indicative of the load movement of the load; and an audio device configured to emit an audible alert signal that is transmitted by the microprocessor when the microprocessor detects at least one of an overweight value of the load, an abnormal load movement of the load, and an unbalanced load distribution of the load.; however Breed et al modified does teach a display system for conveying the status of the vehicle, including a warning device or alarm, which utilizes audible or visual signals to relay a warning to occupants of the vehicle (see Breed et al. [1202]), as well as a cargo monitoring system which is capable of determining shifting of cargo in a cargo compartment (see [3142]), as well as providing a system capable of enabling video conferencing in a vehicle (see [2301]); therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the system of Breed et al. to provide the operator with video monitoring of the cargo area, and give a visual or audio alert to the operator in the event of abnormal load movement, as such modification was within the skill of the person of ordinary skill in the art at the time, and amounts to combining prior art elements according to known techniques to yield predictable results. 
In regard to claim 9: Breed et al. modified does not teach the system of claim 1, wherein the vehicle controller optimizes a suspension stiffness of the truck according to the vehicle operation parameter; however Breed et al. modified does teach that ride control and load leveling were conventional outputs of load distribution monitoring systems at the time of filing (see Breed et al. [2754]); therefore it would have been obvious to one of ordinary skill in the art to use a vehicle controller to optimize suspension stiffness according to the load distribution data, as such techniques were well-known, routine, and conventional at the time of filing, and such substitution amounts to combining prior art elements according to known methods to yield predictable results.  
In regard to claim 10: Breed et al modified teaches the system of claim 1, wherein the vehicle controller augments a brake response of a brake of the truck (see [0106] and [0817]) or a following distance of an adaptive cruise control of the truck according to the vehicle operation parameter.
In regard to claim 11: Breed et al. modified teaches the system of claim 1, wherein the vehicle controller makes a dynamic adjustment of a steering system of the truck according to the vehicle operation parameter (see Breed et al. [0106] and [0817]).
In regard to claim 12: Breed et al. discloses a method for weight monitoring in a truck (see [0097], [0099], and [0539]) comprising: sensing a load distribution, and generating a signal indicative of the load distribution by a plurality of load sensors (see [1610]), the plurality of load sensors positioned between a deck floor and a frame mount of a truck (see [1142] and [1610]); transmitting the signal indicative of the load distribution to a microprocessor (see [0542], [0949] through [0951], and [0985]); determining, by the microprocessor, a vehicle operating parameter used to operate the truck based on the signal indicative of the load distribution (see [1000]); transmitting the vehicle operating parameter via the microprocessor to a vehicle controller (see [0554] and [1000]); and operating the truck according to the vehicle operating parameter via the vehicle controller (see [0554] and [1000]); Breed et al. does not disclose [the plurality of load sensors] distributed within a truck bed of the truck; however Breed et al. does disclose “pressure or weight here is disclosed and illustrated with regard to measuring the pressure applied by or weight of an object occupying a seat in an automobile or truck, the same principles can be used to measure the pressure applied by and weight of objects occupying other vehicles including truck trailers and shipping containers” (see [1610]), a truck trailer being the functional equivalent of a truck bed, it would have been obvious to one of ordinary skill in the art to utilize weight distribution sensors arranged below a truck bed support structure to capture weight distribution data of cargo in the truck bed, amounting to simple substitution of one known element for another to obtain predictable results; Breed et al does not disclose each of the plurality of load sensors including ; however Breed et al. does disclose “a tubular load cell for use with the weight measurement system of at least one of the inventions disclosed herein” (see [1357] and [2162]), and “An alternate method is to put weight sensors in the floor” (see [3155]), at least suggesting that placement of load transducers beneath the floor structure of a cargo area was contemplated by Breed et al.; Ives et al. teaches each of the plurality of load sensors including a respective through hole load transducer (see column 4 lines 17-21), a respective bolt to fix the through hole load transducer to the truck (see column 4 lines 22-24), showing that such sensors were well-known and generally understood at the time of filing; therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Breed et al. to use the through hole load transducer of Ives et al. to yield “a respective deck cross-member positioned on the load transducer to pass a mechanical force generated by the load onto the through hole load transducer” as the exact placement of the sensor is an obvious design choice, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In regard to claim 13: Breed et al. modified teaches the method of claim 12, further comprising: capturing a live video from the truck bed via one or more cameras (see Breed et al. [3142]), the one or more cameras being arranged above the truck bed (see [3142]), the live video being indicative of a load movement of the load (see [3143]); Breed et al. modified does not disclose displaying the live video via a display screen, the display screen being installed in an instrumental panel of the truck; and 19Attorney Docket No. 2018-1054 / Law Firm No. 518751USemitting an alarm message by the microprocessor to a display screen or an audio device when an abnormal load movement is detected, the alarm message being displayed on the display screen or emitted as an audible alert signal via the an audio device; however Breed et al modified does teach a display system for conveying the status of the vehicle, including a warning device or alarm, which utilizes audible or visual signals to relay a warning to occupants of the vehicle (see [1202]), as well as a cargo monitoring system which is capable of determining shifting of cargo in a cargo compartment (see [3142]), as well as providing a system capable of enabling video conferencing within a vehicle (see [2301]); therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the system of Breed et al. to provide the operator with video monitoring of the cargo area, and give a visual or audio alert to the operator in the event of abnormal load movement, as such modification was within the skill of the person of ordinary skill in the art at the time, and amounts to combining prior art elements according to known techniques to yield predictable results. 
In regard to claim 14: Breed et al. modified teaches the method of claim 12, wherein operating the truck according to the vehicle operating parameter via the vehicle controller comprises at least one of optimizing a suspension stiffness of the truck, augmenting a brake response of a brake of the truck (see Breed et al. [0106], and [0817]), adjusting a following distance of an adaptive cruise control of the truck, (see Breed et al. [0106], and [0817]).
In regard to claim 15: Breed et al. modified teaches the method of claim 12, wherein a bolt passes through a first hole of the frame mount (see Ives et al. column 4 lines 22-24), a second hole of the through hole load transducer (see Ives et al. Figure 3); Breed et al. modified does not teach [wherein a bolt passes through] a third hole of the deck cross-member to fix the through hole load transducer to the truck; it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Breed et al. to mount the load transducers between the frame and cross-members of a truck bed as the exact placement of the sensor is an obvious design choice, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
In regard to claim 16: Breed et al. modified does not teach the method of claim 12, wherein the through hole load transducer comprises: a fixed end (see Ives et al Figure 4 item 56); an active end (see column Figure 4 item 60) configured to sense the load and generate electrical signal (see column 4 lines 59-62, and column 5 lines 13-15), the electrical signal being indicative of a measured weight of the load (see column 3 lines 55-56); a non-loading surface (see column 7 lines 22-25); and a cable line electrically coupled to the microprocessor (see column 8 lines 47-51) to transmit the electrical signal to the microprocessor (see Breed et al. [2100]).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (US 2006/0208169) as modified by Ives et al. (US 5,461,933) above, and further in view of Hatayan (US 2019/0100379).
In regard to claim 7: Breed et al. modified does not teach the system of claim 6, wherein the deck cross-member further comprises a first end positioned below the deck floor and connected to the deck floor, and a second end positioned on the active end of the through hole load transducer; however Breed et al. modified does teach a plurality of load sensors positioned between a deck floor and a frame mount of a truck (see Breed et al. [1610]), Hatayan discloses a series of weight sensors positioned above the supporting frame of a cargo container, and below a deck cross member (see [0053], [0058], and Figures 2 and 3), wherein the cross-members comprise a first end positioned below the deck floor and connected to the deck floor (see Figure 2), and a second end positioned on the active end of the through hole load transducer (see Figure 2 and [0055]), therefore it would have been obvious to one of ordinary skill at the time of filing to modify the system of Breed et al. to use the sensor placement and cross frame construction of Hatayan, given the teaching of Hatayan, as such substitution amounts to use of a known technique to improve a similar device in the same way.
In regard to claim 17: Breed et al. modified does not teach the method of claim 16, wherein the deck cross-member further comprises a first end positioned below the deck floor and connected to the deck floor, and a second end positioned on the active load of the active end of the through hole load transducer; however Breed et al. modified does teach a plurality of load sensors positioned between a deck floor and a frame mount of a truck (see Breed et al. [1610]), Hatayan discloses a series of weight sensors positioned above the supporting frame of a cargo container, and below a deck cross member (see [0053], [0058], and Figures 2 and 3), wherein the cross-members comprise a first end positioned below the deck floor and connected to the deck floor (see Figure 2), and a second end positioned on the active end of the through hole load transducer (see Figure 2 and [0055]), therefore it would have been obvious to one of ordinary skill at the time of filing to modify the system Breed et al. to use the sensor placement and cross frame construction of Hatayan, given the teaching of Hatayan, as such substitution amounts to use of a known technique to improve a similar device in the same way.   
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Andy Schneider/
Examiner, Art Unit 3669


/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669